        Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ALONZO D. JONES, Sr.,                           :    Civil No. 1:19-CV-00229
                                                :
              Plaintiff,                        :
                                                :
              v.                                :
                                                :
COUNTY OF YORK, et al.,                         :
                                                :
              Defendants.                       :    Judge Jennifer P. Wilson

                                    MEMORANDUM

       This is a civil rights case under 42 U.S.C. § 1983 alleging failure to train

employees and malicious prosecution against Defendants County of York (“York

County”) and District Attorney David Sunday (“Sunday”). The case is presently

before the court on a motion for summary judgment filed by York County and

Sunday. (Doc. 32.) The court holds that Plaintiff Alonzo D. Jones, Sr. (“Jones”)

fails to establish essential elements of his claim. Accordingly, for the reasons that

follow, the court grants the motion for summary judgment.

                                 FACTUAL BACKGROUND 1

       On February 8, 2017, Jones was stopped and arrested while walking on the

street in York, Pennsylvania. (Doc. 31 at 2; Doc. 1 at 6.)2 Jones was arrested for



1
  This section provides undisputed facts and cites to fact statements arising from the instant
motion (Doc. 34), the complaint and answer (Docs. 1, 28), and fact statements arising from the
other motion for summary judgment in this case. (Doc. 31.)
2
  For ease of reference, the court utilizes the page numbers from the CM/ECF header.


                                               1
       Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 2 of 17




narcotics violations that occurred on January 3, 2017, when Jones allegedly sold

cocaine to a confidential informant. (Doc. 31 at 2; Doc. 1 at 6.) Upon arrival at

the police station, Jones was strip-searched, but no contraband was found. (Doc.

31 at 2; Doc. 1 at 6.) Jones was then transported to York Hospital, where an MRI

or CAT scan was performed, still yielding no contraband. (Doc. 31 at 2; Doc. 1 at

6.) Jones was incarcerated as a result of this arrest in York County prison from

February 8, 2017 until March 16, 2017. (Doc.1 at 7.) On June 5, 2018, the

charges against Jones were dismissed based on Pennsylvania Rule of Criminal

Procedure 600, which requires trial to commence within 365 days after a criminal

complaint is filed against a defendant. (Id. at 8.)

                               PROCEDURAL HISTORY

      Jones initiated this case by filing a complaint on February 11, 2019, against

York County, Sunday, Northern York County Regional Police Department Chief

of Police Mark L. Bentzel (“Bentzel”) and Northern York County Regional Police

Officer Patrick Gartrell (“Gartrell”). (Doc. 1.) In his complaint, Jones alleges that

Defendants York County, Sunday, and Bentzel violated his Fourth and Fourteenth

Amendment rights through a failure to train and supervise police officers on

matters of racial profiling and fabricating information in affidavits. (Id.) Jones

Additionally alleges that these same Defendants violated his Fourth and Fourteenth

Amendment rights through a policy or custom of shielding officers from


                                           2
       Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 3 of 17




complaints of racial profiling, a policy or custom of fabricating information in

affidavits, and a policy or custom of inadequately responding to citizen complaints

about offending officers. (Docs. 1, 12–14.) Jones also alleges that Defendants

Sunday and Gartrell maliciously prosecuted him. (Doc. 1 at 15.) Finally, Jones

alleges that Gartrell used excessive force while searching him. (Doc. 1 at 16.)

       Defendants Bentzel and Gartrell filed a motion to dismiss on April 4, 2019,

and Defendants York County and Sunday filed a motion to dismiss on May 28,

2019. (Docs. 8, 22.) Jones filed respective replies to these motions on April 22,

2019 and May 29, 2019. (Docs. 16, 25.) United States District Court Judge John

E. Jones, III denied the motions to dismiss on August 14, 2019. (Doc. 26.)

      Defendants Bentzel and Gartrell answered the complaint on September 30,

2019. (Doc. 27.) Defendants York County and Sunday answered the complaint on

October 1, 2019. (Doc. 28.) Defendants filed motions for summary judgment,

accompanied by briefs in support and statements of material facts on November 1,

2019. (Docs. 29–34.) On December 13, 2019, Jones filed a brief in opposition to

York County and Sunday’s motion for summary judgment and an accompanying

statement of facts. (Docs. 38–39.)

      On December 16, 2019, Defendants Bentzel and Gartrell were dismissed

from this case pursuant to a confidential settlement agreement and their motion for

summary judgment was denied as moot. (Docs. 40–41.) Defendants York County


                                          3
        Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 4 of 17




and Sunday filed a reply brief in support of their motion for summary judgment on

December 26, 2019. (Doc. 42.) Accordingly, the remaining motion for summary

judgment is ripe for review.

                                    JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States. Further, venue is appropriate

under 28 U.S.C. § 1391.

                               STANDARD OF REVIEW

      A court may grant summary judgment when “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Substantive law identifies which facts are material.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “dispute about a

material fact is ‘genuine’. . . if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. When evaluating a motion for

summary judgment, a court “must view the facts in the light most favorable to the

non-moving party” and draw all reasonable inferences in favor of the same. Hugh

v. Butler Cty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).

      The moving party bears the initial burden of demonstrating the absence of a

disputed issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 324


                                           4
          Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 5 of 17




(1986). “Once the moving party points to evidence demonstrating no issue of

material fact exists, the non-moving party has the duty to set forth specific facts

showing that a genuine issue of material fact exists and that a reasonable factfinder

could rule in its favor.” Azur v. Chase Bank, USA, Nat’l Ass’n, 601 F.3d 212, 216

(3d Cir. 2010). The non-moving party may not simply sit back and rest on the

allegations in its complaint; instead, it must “go beyond the pleadings and by [its]

own affidavits, or by the depositions, answers to interrogatories, and admissions on

file, designate specific facts showing that there is a genuine issue for trial.”

Celotex, 477 U.S. at 324 (internal quotations omitted); see also Saldana v. Kmart

Corp., 260 F.3d 228, 232 (3d Cir. 2001). Moreover, “[b]are assertions, conclusory

allegations, or suspicions will not suffice. Jutrowski v. Twp. of Riverdale, 904 F.3d

280, 288–89 (3d Cir. 2018).

       Summary judgment should be granted where a party “fails to make a

showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden at trial.” Celotex, 477 U.S. at

322–23. “Such affirmative evidence—regardless of whether it is direct or

circumstantial—must amount to more than a scintilla, but may amount to less (in

the evaluation of the court) than a preponderance.” Saldana, 260 F.3d at 232

(quoting Williams v. Borough of West Chester, 891 F.2d 458, 460–61 (3d Cir.

1989)).


                                           5
       Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 6 of 17




                                     DISCUSSION

      Jones brings Fourth and Fourteenth Amendment claims under 42 U.S.C. §

1983. Section 1983 provides:

      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or
      other person within the jurisdiction thereof to the deprivation of any
      rights, privileges, or immunities secured by the Constitution and laws,
      shall be liable to the party injured in an action at law, suit in equity, or
      other proper proceeding for redress. . . .

42 U.S.C. § 1983.

      In their motion for summary judgment, Defendants York County and

Sunday raise four arguments relating to Jones’s allegations. First, Defendants

argue that Jones’s municipal liability claim fails as a matter of law because Jones

has not identified any policy promulgated by the Defendants. (Doc. 33 at 6.)

Second, Defendants argue that Jones’s failure to train claim fails as a matter of law

because he does not identify a prior complaint relating to racial profiling. (Id.)

Third, Defendants argue that Jones’s malicious prosecution claim fails because

Jones does not identify any facts showing there was a lack of probable cause

relating to Jones’s criminal proceedings, and Jones fails to identify any evidence

that Sunday acted maliciously towards him. (Doc. 33 at 7.) Finally, Defendants

argue that Sunday is entitled to qualified immunity. (Id.) Jones disputes




                                           6
         Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 7 of 17




Defendants’ arguments, asserting that there are genuine issues of material facts as

to each argument. (Doc. 39 at 5–8.)

        After reviewing the parties’ briefs, the court concludes that Jones has not

established essential elements of his claims. Specifically, Jones has not identified

a specific policy to establish a municipal liability claim, has not identified a

specific failure to train amounting to deliberate indifference or shown a pattern of

misconduct so obvious that it requires training under the failure to train theory, and

has not established that his case proceeded without probable cause under the

malicious prosecution theory. Therefore, Defendants are entitled to summary

judgment as a matter of law on all claims. The court will address each claim in

turn.

        A. Municipal Liability Under § 1983

        A municipality can be liable for constitutional injuries under § 1983 when

“the action that is alleged to be unconstitutional implements or executes a policy

statement, ordinance, regulation, or decision officially adopted and promulgated by

that body’s officers.” Monell v. Dept. of Soc. Servs. of City of New York, 436 U.S.

658, 690–91 (1978). The plaintiff must show that the municipality was the

“moving force behind the alleged injury. That is, a plaintiff must show that the

municipal action was taken with the requisite degree of culpability and must

demonstrate a direct causal link between the municipal action and the deprivation


                                           7
        Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 8 of 17




of federal rights.” Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S.

397, 404 (1997).

      A plaintiff can proceed with a § 1983 claim against a municipality in two

ways. First, he can allege a policy or custom caused his injury. Second, he can

allege that a failure by the municipality that reflects a “deliberate or conscious

choice” caused his injury. Forrest v. Parry, 930 F.3d 93, 105 (3d Cir. 2019).

These two avenues are distinct, and require different evidentiary showings.

      The Third Circuit in Forrest explains:

      Plaintiffs that proceed under a municipal policy or custom theory must
      make showings that are not required of those who proceed under a
      failure or inadequacy theory, and vice versa.              Notably, an
      unconstitutional municipal policy or custom is necessary for the former
      theory, but not for the latter, failure or inadequacy theory. This
      difference can be significant because a plaintiff presenting an
      unconstitutional policy must point to an official proclamation, policy or
      edict by a decisionmaker possessing final authority to establish
      municipal policy on the relevant subject. And, if alleging a custom, the
      plaintiff must evince a given course of conduct so well-settled and
      permanent as to virtually constitute law. On the other hand, one whose
      claim is predicated on a failure or inadequacy has the separate, but
      equally demanding requirement of demonstrating a failure or
      inadequacy amounting to deliberate indifference on the part of the
      municipality. This consists of a showing as to whether (1) municipal
      policymakers know that employees will confront a particular situation,
      (2) the situation involves a difficult choice or a history of employees
      mishandling, and (3) the wrong choice by an employee will frequently
      cause deprivation of constitutional rights.

Id. at 105–06 (internal citations omitted). Thus, the court will discuss these

theories of liability separately.


                                           8
        Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 9 of 17




              1. Defendants County and Sunday Are Not Liable Under a
                 Municipal Policy or Custom Theory

      For a municipality to be liable under a municipal policy or custom theory,

the plaintiff needs to point to a specific policy or a custom that caused his injury.

A custom “can be proven by showing that a given course of conduct, although not

specifically endorsed or authorized by law, is so well-settled and permanent as

virtually to constitute law.” Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir.

1990). This policy or custom must be issued from a “decisionmaker possessing

final authority.” Forrest, 930 F.3d at 105–06. Moreover, the “plaintiff bears the

additional burden of proving that the municipal practice was the proximate cause

of the injuries suffered.” Losch v. Borough of Parkesburg, 736 F.2d 903, 910 (3d

Cir. 1984).

      Defendants argue that there is no evidence of a policy that the District

Attorney’s Office treats individuals differently based on their race. (Doc. 33 at 6.)

In response, Jones combines his Monell policy claim with his failure to train claim,

and asserts that “no unconstitutional municipal policy or custom is necessary” to

prove his failure to train claim. (Doc. 39 at 5.) Since Jones does not point to any

evidence of a policy or custom that deprived him of his constitutional rights, he

fails to prove an essential element of his municipal liability claim under the “policy

or custom” theory of liability.



                                           9
       Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 10 of 17




             2. Defendants County and Sunday Are Not Liable Under a
                Failure to Train Theory

      A municipality can also be held liable for constitutional torts if there exists a

“failure to train [that] amounts to deliberate indifference to the rights of persons

with whom the municipal employees come into contact.” Reitz v. Cty. of Bucks,

125 F.3d 139, 145 (3d Cir. 1997). To succeed on a failure to train claim, a plaintiff

“must identify a failure to provide specific training that has a causal nexus with

their injuries and must demonstrate that the absence of that specific training can

reasonably be said to reflect a deliberate indifference to whether the alleged

constitutional deprivations occurred.” Id.

      In Carter v. City of Philadelphia, the Third Circuit adopted a three-prong

   test to determine when a municipality’s failure to train amounts to deliberate

   indifference, stating:

      [I]n order for a municipality’s failure to train or supervise to amount to
      deliberate indifference, it must be shown that (1) municipal
      policymakers know that employees will confront a particular situation;
      (2) the situation involves a difficult choice or a history of employees
      mishandling; and (3) the wrong choice by an employee will frequently
      cause deprivation of constitutional rights.

   Carter v. City of Philadelphia, 181 F.3d 339, 357 (3d Cir. 1999).

      Defendants argue that Jones has not specified any inadequate training. (Doc.

42 at 5.) Defendants also argue that Jones has failed to identify any history of

complaints of racial profiling. (Doc. 33 at 6.)


                                          10
       Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 11 of 17




      Jones argues that he has satisfied the three prongs under Carter. First, he

claims that he laid out circumstances that would require officers to be properly

trained in his complaint. (Doc. 39 at 6.) Second, he claims that he established a

genuine issue of material fact as to the second factor by citing to various lawsuits

against York County, Sunday, and other officials in York County. (Id.) Third,

Jones claims that the third prong is satisfied by pointing to evidence of the harms

he suffered as a result of his interactions with the police. (Id.) Finally, Jones

claims that “lack of corrective action post arrest is indicative of deliberate

indifference.” (Id.)

      Regarding the Carter factors, Jones fails to establish elements necessary for

a failure to train claim. On the first prong, Jones must show that “municipal

policymakers know that employees will confront a particular situation.” Carter,

181 F.3d at 357. This knowledge can be shown when municipal policymakers

“know to a moral certainty” that their officials will face a certain situation. Id.

Here, Jones does not point to facts showing that policymakers in York County

know that its employees will confront the situations alleged. Jones only refers

back to his complaint, in which he alleges that the County and Sunday failed to

train their police officers in issues regarding racial profiling and fabricating

affidavits. (Doc. 39 at 6.) According to the summary judgment standard, a party

opposing summary judgment “may not rest upon the mere allegations or denials of


                                           11
        Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 12 of 17




[his] pleadings.” Jutrowski, 904 F.3d at 288–89 (quoting D.E. v. Cent. Dauphin

Sch. Dist., 765 F.3d 260, 268–69 (3d Cir. 2014)). Since Jones does not point to

any specific facts to support his allegation, he fails to meet this prong.

       On the second prong, Jones must show that “the situation involves a difficult

choice or a history of employee[] mishandling.” Carter, 181 F.3d at 357. A

difficult choice could be a situation where “more than the application of common

sense is required” or where “the employee has powerful incentives to make the

wrong choice.” Id. (citing Walker v. City of New York, 974 F.2d 293, 297 (2d. Cir

1992)). There must be a difficult choice or history of employee mishandling

because “[w]ithout notice that a course of training is deficient in a particular

respect, decisionmakers can hardly be said to have deliberately chosen a training

program that will cause violations of constitutional rights.” Connick v. Thompson,

563 U.S. 51, 61 (2011).

        Here, Jones identifies several lawsuits in order to show a history of

employees mishandling situations where they could racially profile or falsify

information. (Doc. 39, at 6.) 3 However, all of these lawsuits were either dismissed

because they failed to state a claim for which relief could be granted, dismissed on



3
 Jones specifically cites the following cases: Jacobs v. Cty. of York, No.1:17-CV-00904 (M.D.
Pa. filed May 22, 2017); Henderson v. Bellfry, No.1:18-CV-01191 (M.D. Pa filed June 12,
2018); Stough v. Meyers, No.1:18-CV-01417 (M.D. Pa filed July 7, 2018); Moss v. Miller,
No.1:18-CV-02122 (M.D. Pa filed on Sept. 28, 2018); and Hawkins v. Schauers, No.1:19-CV-
00171 (M.D. Pa filed Jan. 30, 2019).
                                              12
       Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 13 of 17




procedural grounds, or settled. Accordingly, because these cases were either

dismissed or settled, none of them led to an actual finding of wrongdoing by

county employees. As a result, these cases fail to prove that the county was on

notice of wrongdoing by its employees.

      On the third prong, Jones must show that “the wrong choice by an employee

will frequently cause the deprivation of constitutional rights.” Carter, 181 F.3d at

357. Jones cites the following facts as proof on this element: (1) he was

incarcerated; (2) the officers knew his race upon his arrest; (3) Sunday is in charge

of the York County Drug Task Force; and (4) Jones believes race was a factor in

his arrest. (Doc. 39 at 6.) These facts do not establish that the actions of the police

officers will frequently cause the deprivation of constitutional rights because they

relate to only one situation where a citizen was arrested and then asserted that his

arrest was unconstitutional.

      Jones cites to the holding in Forrest, 930 F.3d at 115, that post-arrest action

is relevant to the inquiry of whether a municipality was deliberately indifferent to a

pattern of misconduct. (Doc. 39 at 6.) However, in Forrest, the Third Circuit

looked to three complaints about a specific officer and the police department’s

failure to discipline or train that officer. Forrest, 930 F.3d at 115. Jones has not

pointed to complaints against police officers or against the District Attorney’s

Office and how those complaints affected decisions to train employees. Therefore,


                                          13
       Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 14 of 17




Jones fails to provide facts to support any of the prongs of the failure to train test.

Accordingly, since Jones’s “failure to train” and “policy or custom” theories of

liability both fail as a matter of law, the Defendants’ motion for summary

judgment will be granted with respect to Jones’s municipal liability claim.

      B. Defendant Sunday is Not Liable for Malicious Prosecution

      In order to prove that he was maliciously prosecuted under § 1983, Jones

must show:

      (1) the defendants initiated a criminal proceeding; (2) the criminal
      proceeding ended in plaintiff’s favor; (3) the proceeding was initiated
      without probable cause; (4) the defendants acted maliciously or for a
      purpose other than bringing the plaintiff to justice; and (5) the plaintiff
      suffered deprivation of liberty consistent with the concept of seizure as
      a consequence of a legal proceeding.

Estate of Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003).

      Defendants argue that there is no liability for malicious prosecution for

multiple reasons: (1) Sunday did not initiate the proceedings against Jones; (2) the

proceedings against Jones were initiated based on probable cause; and (3) there are

no facts showing that Sunday acted maliciously towards Jones. Defendants

concede that termination of Jones’s case pursuant to Pennsylvania Rule of

Criminal Procedure 600 may be a favorable termination. (See Docs. 33, 42.)

      In reply, Jones argues Sunday initiated the criminal proceedings against

Jones because Sunday oversees the York County Drug Task Force, which filed the

criminal complaint, and because he oversees the assistant district attorneys, who

                                           14
       Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 15 of 17




are responsible for determining if there is sufficient probable cause for allowing

proceedings to continue. (Doc. 39 at 6.) Second, Jones argues that the

proceedings terminated in his favor. (Id. at 7.) Third, Jones argues that the

proceedings were initiated without probable cause. (Id.) Fourth, Jones argues that

Sunday acted maliciously by sustaining a prosecution without probable cause that

was motivated by Jones’s race and intended to avoid a lawsuit. (Id.) Finally,

Jones argues that he suffered deprivation of his liberty as a consequence of the

proceedings, specifically being imprisoned for six weeks, loss of property, loss of

wages, and loss of dignity from being subjected to invasive searches. (Id.)

      Jones’s malicious prosecution claim against Sunday fails for multiple

reasons. First, Jones must prove that the defendant initiated the criminal

proceeding through personal involvement or actual knowledge. Chavarriaga v.

N.J. Dep't of Corr., 806 F.3d 210, 222 (3d Cir. 2015) (citing Rode v. Dellarciprete,

845 F.2d 1195, 1207 (3d Cir. 1988)). Here, Defendant Sunday could not have

initiated the criminal proceeding because he was not the District Attorney at the

time of Jones’s arrest and initial criminal complaint. (Doc. 34 at 2; Doc. 39 at 2.)

      Second, Jones must prove that the proceeding was initiated without probable

cause. Estate of Smith, 318 F.3d at 521. Here, Jones does not point to any

evidence other than his own testimony to establish that the proceeding was

initiated without probable cause. (Doc. 39 at 7.) In his deposition, Jones


                                         15
       Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 16 of 17




speculated that the confidential informant the police claimed he was going to meet

did not exist. (Doc. 31-3 at 17.) However, at the summary judgment stage “[b]are

assertions, conclusory allegations, or suspicions” are not sufficient to create a

genuine issue of fact. Jutrowski, 904 F.3d at 288. Without pointing to other

evidence supporting the absence of probable cause at the time of his arrest, Jones

fails to establish this element of his malicious prosecution claim.

      Third, Jones must prove that “defendants acted maliciously or for a purpose

other than bringing the plaintiff to justice.” Estate of Smith, 318 F.3d at 521.

Here, Jones again does not point to any evidence outside of his own deposition

testimony as to whether Sunday acted maliciously. Jones speculated that he was

stopped because he was a black man, but this suspicion alone is insufficient to

create a genuine issue of material fact. (Doc. 31-3 at 15.) Therefore, Jones fails to

establish this element of his malicious prosecution claim.

      Accordingly, since Jones’s malicious prosecution claim fails on other

elements, the court will not determine whether the dismissal under Pennsylvania

Rule of Criminal Procedure 600 satisfies the favorable termination prong of a

malicious prosecution claim. Accordingly, the court will grant Defendants’ motion

for summary judgment on this claim as well.




                                          16
       Case 1:19-cv-00229-JPW Document 45 Filed 07/10/20 Page 17 of 17




      C. Qualified Immunity

      Qualified immunity shields government officials “from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). Since the court has determined that Jones

has failed to prove conduct that violates his constitutional rights, the court does not

need to examine Defendants’ qualified immunity claim. See Donahue v. Gavin,

280 F.3d 371, 378 (3d. Cir. 2002).

                                     CONCLUSION

      For the foregoing reasons, Defendants’ motion for summary judgment is

granted. (Doc. 32.) An appropriate order will issue.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

Dated: July 10, 2020




                                          17
